DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (US 20110213222 A1) in view of Hyde (US 20160034671 A1).
Claim 1. Leyde teaches a monitoring system, comprising:
at least one monitor device configured to monitor one or more physical properties of a user
([0072] epilepsy and other neurological or psychiatric disorders [0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is
encoded with the sampled EEG data over a wireless link 18 to an external assembly 20);
and further discloses an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to generate one or more activity parameters optimized or personalized to the user ([0160] [0194]-[0195]) but does not specifically disclose 
an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to predict when the user is in a deep sleep cycle state of sleep and to generate one or more activity parameters optimized or personalized to the user, wherein said one or more activity parameters corresponds to a patient room order to avoid disturbing the user when the Al system predicts the user is in the deep sleep cycle state of sleep.
However, Hyde teaches an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to predict when the user is in a deep sleep cycle state of sleep and to generate one or more activity parameters optimized or personalized to the user, wherein said one or more activity parameters corresponds to a patient room order to avoid disturbing the user when the Al system predicts the user is in the deep sleep cycle state of sleep
([0017] System 100 includes a patient profile module 110… what time the patient is likely to retire to bed each evening; the duration and quality of sleep likely to result; and observed sleep architecture throughout a sleep session. A patient profile 120(a) may additionally include predictive, assigned, or compiled data elements. 
[0020] Service delivery module 112 can be configured to assign at least one of a plurality of patients to at least one location so as to reduce sleep cycle disruption for at least one patient assigned to the at least one location… A schedule can include, but is not limited to, at least one delivery of services to of at least one patient. Service delivery module 112 can be configured to revise a schedule by adding a delivery of services or deleting a delivery of services based on revised information associated with a patient profile or information acquired through monitoring a sleep pattern of at least one patient.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective
filing date of invention to use the process of using an artificial intelligence (Al) system as taught by Rodgers within the system of Leyde for the purpose of enhancing the system to improve the health quality of patient based on the analysis of data.

Claim 2  Leyde teaches the monitoring system of claim 1, wherein the Al system and monitor device are in wireless communication with one another
([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an
external assembly 20,...[0079] the external assembly may be configured to automatically stream the stored EEG data over a wireless link to a remote server or database. [0156]).

Claim 3. Leyde teaches the monitoring system of claim 2, further comprising a portable computing device in wireless communication with the monitor device and Al system, the portable computing device configured to receive the one or more physical properties of the user and send the one or more physical properties of the user to the Al system, wherein the portable computing device is configured to receive the one or more activity parameters from the Al system and present the one or more activity parameters to the user
([0117] External assembly 20 is typically portable and comprises a housing 60 that is of a size that allows for storage in a purse or pocket of the subject. [0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20.).

Claim 4. Leyde teaches the monitoring system of claim 3, wherein one monitor device is a biometric sensor configured to be implanted in the user
([0088] Implanted assembly 14 can be used to pre-process EEG signals sampled by the electrode array 12 and transmit a data signal that is encoded with the sampled EEG data over a wireless link 18 to an external assembly 20).

Claim 5. Leyde teaches the monitoring system of claim 2, wherein the Al system is configured to store the monitored physical properties
([(0024] e.g. The data stored in the memory sub-system of the external assembly may thereafter be transferred to a FLASH drive, hard drive, a local computer, or to a remote server).

Claim 6. Leyde teaches the monitoring system of claim 5, wherein the Al system is further configured to analyze the monitored physical properties to predict a biologic function of the user and/or determine a user’s response to the one or more activity parameters
([0040] If the advisory algorithm determines that the subject is at an elevated susceptibility for an epileptic seizure or otherwise predicts the onset of a seizure, the system may provide an output that indicates or otherwise recommends or instructs the subject to take an accelerated or increased dosage of a chronically prescribed pharmacological agent.)

Claim 7. Leyde teaches the monitoring system of claim 1, wherein the Al system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters optimized or personalized to the user
([0195] Once the algorithm(s) are tuned to meet minimum performance criteria, at step 208 the tuned algorithm(s) or the parameter changes to the base algorithm may be uploaded to the external assembly 20. [0040]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde and Hyde and further in view of He (US 20150112606 A1).
Claim 11. Leyde and Hyde teach the monitoring system of claim 1. Leyde further discloses the process of modifying or altering a medication schedule in relation to sleep ([0040]) but does not specifically disclose wherein the patient room order comprises a medication schedule, the Al system configured to access the medication schedule and to send a signal to administer medicine based on the medication schedule and the state of sleep of the user.
However, He teaches the process of wherein the patient room order comprises a medication
schedule, the Al system configured to access the medication schedule and to send a signal to administer
medicine based on the medication schedule and the state of sleep of the user
([0891] [0946] By analyzing the wearer's vital signs, such as the wearer's heart rate and respiratory rate over the course of a particular day, the processor may determine that the wearer is more energized than usual. The processor may recommend that the wearer take the medication earlier than usual to prevent the wearer from becoming too energized and having his sleep disrupted later.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use the process of wherein the patient room order comprises a
medication schedule, the Al system configured to access the medication schedule and to send a signal to
administer medicine based on the medication schedule and the state of sleep of the user as taught by
He within the system of Leyde and Rodgers for the purpose of enhancing the system to appropriate the
best time for medication based on the patient’s sleeping pattern.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde and Hyde and further in view of Takahashi (US 20090234199 A1).
Claim 12. Leyde and Hyde teach the monitoring system of claim 1, and further disclose the process of determining a sleep state and blood flow but do not specifically disclose wherein the patient room order comprises an order for a blood pressure measurement, the Al system configured to activate the blood pressure measurement based on the state of sleep of the user.
However, Takahashi teaches an Al system configured to activate a blood pressure measurement
based on the state of sleep of the user (
Fig 4 [0122] [0122] In the embodiments, the blood pressure value of the subject is measured when the sleep depth satisfies the predetermined condition. It is thought that the blood pressure can be measured by performing the blood pressure measurement in the above-described way, when the subject is daily in the sleep state.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the
effective filing date of invention to use an Al system configured to activate a blood pressure
measurement based on the state of sleep of the user as taught by Takahashi within the system of Leyde
and Hyde for the purpose of enhancing the system to obtain a measurement of a user based on the
sleeping patterns in order to minimize disturbance of the user.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Rodgers (US 20070136102 A1).
Claim 27. Hyde teaches the monitoring system of claim 26, further comprising a computing device in wireless communication with the monitor device and the Al system, the computing device configured to receive the one or more plurality of physical properties of the user and send the one or more plurality of physical properties of the user to the Al system, wherein the computing device is configured to receive the one or more activity parameters from the Al system and present the one or more activity parameters to the user ([0027] in some embodiments can include another computing device. Receiving at least one element of data can include, but is not limited to, manual entry by at least one keyboard or other peripheral device operably connected to a computing device 160.) but does not specifically disclose a portable computing device.
However, Rodgers teaches a portable computing device ([0074] and other types of mobile devices, (e.g., pagers, mobile phones, GPS devices, or RFID devices). As providers 306, 307 move about a healthcare facility they can still access electronic messages (e.g., alarms) and send messages.[0077])
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a portable computing device as taught by Rodgers within the system of Hyde for the purpose of enhancing the system to have mobility features so that care providers can move freely while obtaining data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hyde (US 20160034671 A1).
Claim 26  Hyde teaches a monitoring system, comprising:
at least one external, non-implanted monitor device configured to monitor a plurality of physical properties of a user
([0015] [0015] First input dataset 102 can include medical record data and newly acquired data from sensor 156(a). Sensor 156(a) can include, but is not limited to, a full polysomnographic array or at least one electroencephalographic, electrooculographic, electrocardiographic, or electromyelographic channel thereof.)
, wherein the plurality of physical properties of the user comprises at least two of the following: calories consumption, state of sleep, quality of sleep, activity level, heart rhythm, pulse rate, blood pressure, temperature, perspiration, and blood chemistry
([0017] [0018] A sleep profile 120(b) can include, but is not limited to, at least one data element related to a sleep habit, a sleep cycle, a chronotype, or a circadian cycle for at least one of a plurality of patients.);
 and
an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to generate one or more activity parameters optimized or personalized to the user based on a time for the user to perform activities requiring physical and/or mental effort
([0022] System 100 can include a resource allocation module 114, configured to (i.e., includes at least one of software, circuitry or a processor programmed to) process at least one of an element of second input dataset 104 and an element of first output dataset 120 to generate at least one element of third output dataset 124...For example, resource allocation module 114 may prioritize efficient patient-staff interactions by staggering the schedule of assigned tasks for a given staff member such that the staff member can regularly interact with patients of progressively later chronotype as the day progresses. Patients will likely be at their most alert, awake, and receptive for such interactions, and more efficient and productive use can be made of the staff member's time.).
Claim 28. Hyde teaches the monitoring system of claim 26, wherein the Al system is further configured to analyze the monitored physical properties to predict a biologic function of the user and/or determine a user’s response to the one or more activity parameters
(([0017] System 100 includes a patient profile module 110… what time the patient is likely to retire to bed each evening; the duration and quality of sleep likely to result; and observed sleep architecture throughout a sleep session. A patient profile 120(a) may additionally include predictive, assigned, or compiled data elements.).

Claim 29. Hyde teaches the monitoring system of claim 26, wherein the Al system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters optimized or personalized to the user
([0017] patient module [0022]-[0023] resource allocation module 114; Resource allocation module 114 can be configured to revise at least one previously generated schedule, for example, based on at least one of revised information associated with a first output dataset 120 or information acquired by monitoring the sleep of at least one patient.).






Allowable Subject Matter
Claims 30 and 31 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 8 and 30, the prior art of Hyde was the closest prior art to teach a non-implantable device to monitor physical properties of a user; a smart alert system to monitor and record physical properties of a user and an AI system which can predict future habits of a user. However, the prior art lacks an artificial intelligence (Al) system configured to receive and analyze the monitored and recorded physical properties to predict a future activation of the call button by the user, the smart alert system configured to proactively send out a signal for help before the user activates the call button based on the future activation predicted by the Al system. Other prior art such as Leyde (US 20110213222 A1), Takahashi (US 20090234199 A1) were pertinent prior art in determining user status and monitoring physical properties of a user and an AI system which can predict future habits of a user. However, the prior art of record fails to teach an artificial intelligence (Al) system configured to receive and analyze the monitored and recorded physical properties to predict a future activation of the call button by the user, the smart alert system configured to proactively send out a signal for help before the user activates the call button based on the future activation predicted by the Al system.
Claims 9 and 10 are dependent from claim 8. Therefore, claims 9 and 10 are objected based on the dependency of claim 8.
Claim 31 is dependent from claim 30. Therefore, claim 31 is objected on the basis of dependency of claim 30.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. 
For claim 1, Applicant states that the prior art fails to teach the limitation. “an artificial intelligence (Al) system configured to receive and analyze the monitored physical properties to predict when the user is in a deep sleep cycle state of sleep and to generate one or more activity parameters optimized or personalized to the user, wherein said one or more activity parameters corresponds to a patient room order to avoid disturbing the user when the Al system predicts the user is in the deep sleep cycle state of sleep”  
The Examiner disagrees as the prior art of Leyde in combination of the prior art of Hyde (US 20160034671 A1) provides the obviousness combination.  Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
On a positive note, the entirety of dependent Claim 8 provides enough detail when combined into claim 1 to overcome the prior art. Therefore, the Examiner recommends incorporating all of the features of the allowable subject matter in order to expedite prosecution.
 
Applicant’s arguments with respect to claim(s) 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Hyde teaches the rudimentary claims of the principal invention.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claims 30-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689